Cite as 2015 Ark. 412

                 SUPREME COURT OF ARKANSAS
                                          No.   CV-15-360

DANNY LYNN WRIGHT                                    Opinion Delivered November   5, 2015
                                 APPELLANT
                                                     PRO SE APPEAL FROM THE
V.                                                   JEFFERSON COUNTY CIRCUIT
                                                     COURT
                                                     [NO. 35CV-15-22]
WENDY KELLEY, DIRECTOR,
ARKANSAS DEPARTMENT OF                               HONORABLE JODI RAINES DENNIS,
CORRECTION                                           JUDGE
                     APPELLEE
                                                     AFFIRMED.


                                           PER CURIAM


       Appellant Danny Lynn Wright is a prisoner incarcerated in the Arkansas Department

of Correction (“ADC”). Wright filed a petition for declaratory judgment and for writ of

mandamus in the Jefferson County Circuit Court in which he sought to have the court declare

Arkansas Code Annotated section 16-93-609 (Repl. 2006) unconstitutional, declare his

commitment invalid, and order the director of the ADC to recalculate his parole eligibility. The

circuit court dismissed the matter, and Wright filed this appeal.

       There are no material facts at issue, and we therefore review the action of the circuit

court de novo. Hobbs v. McGehee, 2015 Ark. 116, 458 S.W.3d 707. The circuit court found that

Wright had not established a right to the relief he requested, that he failed to present a justiciable

controversy because he only challenged his conviction, and that declaratory judgment was not

an appropriate remedy. The circuit court correctly found that Wright alleged no meritorious

basis for the relief he sought, and we affirm.
                                        Cite as 2015 Ark. 412

       Declaratory judgments are used to determine the rights and liabilities of respective

parties. McCutchen v. City of Ft. Smith, 2012 Ark. 452, 425 S.W.3d 671. The purpose of the

declaratory-judgment statutory scheme is to settle and afford relief from uncertainty and

insecurity with respect to rights, status, and other legal relations. Id. (citing Ark. Code Ann. §

16-111-102(b) (Repl. 2006)). This court has held that there are four requisite conditions before

declaratory relief may be granted. Ark. Dep’t of Human Servs. v. Ross-Lawhon, 290 Ark. 578, 721
S.W.2d 658 (1986). A court may grant relief only when the following conditions are met: (1)

there must exist a justiciable controversy; (2) the controversy must be between persons whose

interests are adverse; (3) the party seeking relief must have a legal interest in the controversy; and

(4) the issue involved in the controversy must be ripe for judicial determination. Id.

       Wright sought to have the circuit court declare that section 16-93-609 was

unconstitutional and that the ADC had therefore incorrectly applied it to deem him ineligible

for parole. He also sought to have the court declare two judgment-and-commitment orders in

the Miller County Circuit Court facially invalid. Wright alleged that his plea agreement for the

judgments was invalid, that the judgments were invalid because the orders did not reflect his

habitual-offender status or any sentence enhancement, that his due-process rights were violated

and the trial court lost jurisdiction when he was not advised of section 16-93-609, that he was

induced to enter his plea on the basis that he would be eligible for parole, that the application

of section 16-93-609 after the judgment was an ex-post-facto law violation, and that the ADC

had failed to follow the judgment in calculating his parole eligibility. On appeal, Wright

contends that the circuit court erred in failing to declare that the ADC’s calculation of his parole



                                                  2
                                       Cite as 2015 Ark. 412

eligibility was in error and failing to order the ADC to recalculate his parole eligibility.

       To the extent that Wright would directly or indirectly challenge the judgments reflecting

his convictions or the accuracy of the ADC’s calculation of parole eligibility, declaratory

judgment will not lie. See Johnson v. State, 340 Ark. 413, 12 S.W.3d 203 (2000) (per curiam). A

declaratory judgment action is not a substitute for ordinary causes of action, and it is intended

to supplement rather than supersede those causes of action. Manning v. Norris, 2011 Ark. 439

(per curiam). The majority of Wright’s claims in the petition appear to have been this type of

challenge.

       To the extent that Wright would challenge the ADC’s interpretation of section 16-93-609

and its application to calculate his parole eligibility, declaratory judgment may be a remedy under

appropriate circumstances. See, e.g., Hobbs v. Baird, 2011 Ark. 261 (affirming grant of declaratory

judgment where ADC had erroneously interpreted statute). Wright, however, presented no

meritorious basis for such a challenge.

       Wright asserted that the ADC could not apply section 16-93-609 unless the statute’s

application was referenced on the face of the judgment, but he is wrong. See Pitts v. Hobbs, 2013
Ark. 457 (per curiam). Parole-eligibility determinations by the ADC do not constitute an

enhancement or modification of a prison sentence. Carroll v. Hobbs, 2014 Ark. 395, 442 S.W.3d
834 (per curiam). Wright’s due-process arguments also fail because he demonstrated no

constitutional right or entitlement to parole that would invoke due-process protection. Mason

v. Hobbs, 2015 Ark. 20, 453 S.W.3d 679 (per curiam).

       Finally, Wright alleged an ex-post-facto violation, but he did so without alleging that the



                                                 3
                                       Cite as 2015 Ark. 412

statute was applied to events occurring before its enactment. Wright asserted that application

of section 16-93-609 only after entry of the judgment was an ex-post-facto application.

       This court has rejected the argument that there must be a judicial determination of the

statute’s applicability. Aguilar v. Lester, 2011 Ark. 329 (per curiam) (citing Blevins v. Norris, 291
Ark. 70, 722 S.W.2d 573 (1987)). Wright did not allege that the ADC applied section 16-93-609

to offenses that were committed after the effective date of the statute. Stephens v. Hobbs, 2012
Ark. 332 (per curiam). Because he did not show that the statute was applied to events occurring

before its enactment, Wright failed to demonstrate an ex-post-facto violation. Pitts, 2013 Ark.
457.

       Affirmed.

       Danny Lynn Wright, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                                 4